M’Girk, C. J.,
delivered the opinion of the Court.
Harrison brought an action of assault and battery against Goodall. The first plea is son assault demesne ; the second plea is that the plaintiff was about to enter the defendant’s shop violently, and to prevent that, he committed the assault, doing no unnecessary harm.
The third plea is, that molliter mamas imposuit, &c.
The fourth plea is, that plaintiff was about violently entering the house of defendant with a drawn knife, and to prevent himself from being stabbed, he flagellated Mm, &c.
Upon the three first pleas issues are taken to the country, and to the fourth there is a demurrer. On these issues the jury found the following verdict, to wit: eiThat the defendant is guilty of the several trespasses, and assaults and batteries, complained of b,y him, the plaintiff, and they do ¿Ssess the damages sustained by him thereby, to fifty-one dollars, besides costs.” Upon this verdict the defendant moved the Court to.grant a new trial, which was refused} and he then made a motion in arrest of judgment, for the following reasons :
First. Because the declaration is insufficient.
Second. The replication is insufficient, &c.
The errors assigned and relied on are, first, a general assignment. Secondly. That (154) the Court erred in giving judgment on the demurrer against defendant.
Third. That the Court erred in giving judgment for costs generally, without saying for how much.
The demurrer to the fourth plea was sustained. One of the causes for a new trial is, that the verdict is against law.
The points made in argument by the plaintiff in error, are, first, that though it be true that his fourth plea which is demurred to is had, yet the plaintiff’s. declaration is had, in this that the damages are laid thus, $1000.. Some other, objections are* taken to-the declaration, none of which will be noticed but the above one named.
It is insisted' by the counsel for the' plaintiff that the- damages in the declaration-should he expressed by words, and that it is not sufficient in a declaration to make the mark used by some accountants to express the sign of dollars; here this mark is used and prefixed to the number one thousand in figures. To prove this position correct, the counsel relies on the statute of this State, Rev. Code, 273. By the 16th section of the act it is declared, “ all proceedings whatsoever in any Court of this S;ate, shall be in the English longue only, and shall be printed or written in a good', *125strong, legible hand and characters, in words at length and not abbreviated, except; such abbreviations as are now commonly used in the English language; but it. shall! be lawful to express numbers by figures,” &c. It is believed that this statute- covers ■ this case; the character here used to express dollars is not a character known to the English language, as a character to eifross a word or a part of a wordbut that is. not material; the meaning of the act is, that the characters used to express words or - numbers must be strong, but the words expressed must be written at length'-except. numbers, &c.; here the number one thousand is well expressed by figures, but the ■ word dollars is wanting, and it would be idle to contend that this sign is an abbreviation of any word. The declaration in this particular is bad. But in this case the • fourth plea is also bad, but the judgment on the demurrer should have been for the • defendant. There are two counts in the declaration, and the first has no conclusion, of damages, and the conclusion in the second count meant and does stand for the-conclusion of damages for the whole declaration, otherwise the judgment for the plaintiff on demurrer ought to stand. For it is argued by Harrison’s counsel, and rightly too, that to consider this demurrer to act like a demurrer in any other case, it (155) would be considered as a demurrer to the whole declaration ; and in that case if there be one good count in the declaration, where the demurrer is to the whole, the demurrer must be overruled. But there being but one conclusion of damages in this case to apply to both counts, and that conclusion being bad, both counts are bad. This point being ruled for the plaintiff in error, it is unnecessary to decide the other material point relating to the verdict of the jury, more especially as we are not all, clear what the law is on that objection.
The judgment is reversed and sent back for a new trial; leave to amend in the! Court be.low is to be allowed.